                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


ABDELHAKIM ABED SALAMEH,

                    Plaintiff,                             Case No. 4:19-cv-11403
                                                           Hon. Matthew F. Leitman
vs.

ROYAL JORDANIAN,

                Defendant.
__________________________________________________________________/

                     STIPULATED PROTECTIVE ORDER

      WHEREAS, parties and non-parties to this action (“Litigation”), have been or

may be requested in the course of discovery or other proceedings to produce or

disclose testimony, documents, or other information (“Discovery Material”) that

they consider private, confidential, or proprietary; and

      WHEREAS, Defendant ALIA – THE ROYAL JORDANIAN AIRLINES

COMPANY (“Royal Jordanian”) and Plaintiff ABDELHAKIM ABED SALAMEH

(“Plaintiff”) have agreed, by their undersigned attorneys, to set forth the following

procedures for, and rules governing, the use of such Discovery material:

      1.     Confidential Information. Each of the parties to this action upon

whom or which a discovery request has or will be served may designate as

“CONFIDENTIAL” any documents (including electronically stored information),
hereafter produced, if such documents refer or relate to, or would otherwise disclose,

information of a personal, financial, proprietary, or confidential business nature,

which is not generally known and which an individual or entity would not normally

reveal to third parties or, if revealed, would require third parties to maintain in

confidence (“Confidential Information”). Confidential Information includes, but is

not limited to, the following information and documents which may be produced in

this litigation to the extent their disclosure is not otherwise protected, privileged or

objectionable: medical records or patient-related information, including any such

information that is exempt from public disclosure pursuant to any state or federal

law; human resources or personnel information concerning Defendant Royal

Jordanian’s current or former employees; and proprietary, sensitive, and/or

confidential business information or processes or trade secrets.

      2.     Designation of Confidential Information. Any copy of a document

delivered to a party that is subject to this Protective Order shall be conspicuously

marked “CONFIDENTIAL” by placing or affixing a stamp on the material in such

a manner that it will not interfere with the material’s legibility. A party receiving a

document from an opposing party may also designate the document as

“CONFIDENTIAL” and subject to this Protective Order by so stamping the

document and notifying opposing counsel of such designation in writing. A party

may request in writing that a receiving party designate as “CONFIDENTIAL” any



                                           2
Confidential Information received from a third party pursuant to a subpoena duces

tecum.

      3.     No Waiver of Confidentiality. The inadvertent failure of a party

producing material to designate as “CONFIDENTIAL” any document or other

material containing Confidential Information shall not waive the confidential nature

of the Confidential Information.

      4.     Challenges to Confidential Designations. If a party believes that

information designated by another party as “CONFIDENTIAL” should not be

treated as confidential pursuant to this Protective Order, that party may contest the

“CONFIDENTIAL” designation for such document(s) by providing opposing

counsel with written notice as to the specific information being challenged. In the

event that the parties cannot resolve the disagreement, the contesting party may

motion the Court to show that good cause exists for an order removing the

“CONFIDENTIAL” designation from the challenged document(s).                         Any

information that is subject to such a dispute shall, until further order of the Court, be

treated as confidential in accordance with the terms and conditions of this Protective

Order.

      5.     Authorized Disclosure of Confidential Information. Confidential

Information designated as “CONFIDENTIAL” shall be used by the party receiving

the material solely for the prosecution or defense of this action and shall be made



                                           3
available only to the following: (a) the parties (including the officers, directors, in-

house counsel or other employees or agents of Defendant), counsel for the parties,

and such secretaries, paralegals, and other staff members assisting each parties’

counsel in the preparation and trial of this case; (b) any person retained by a party or

his/its counsel to assist with the preparation and trial of this case, such as

accountants, experts, or court reporters; (c) witnesses in this case; (d) facilitators,

mediators or judicial officers and their staff involved in this matter; and (e) outside

contractors hired by a party or his/its counsel to copy, index, sort, or otherwise

manage the storage and retrieval of discovery materials, in conformance with the

other provisions of this Protective Order (collectively, the “receiving party”). The

receiving party shall not permit disclosure of Confidential Information, except in

accordance with this Protective Order. The receiving party shall neither grant nor

permit any other person to have access to any Confidential Information designated

as “CONFIDENTIAL,” or inform any other person of the existence of such material

or of any of the contents thereof without the prior written approval of the party

producing such material, or an order of the Court upon written motion with notice

to all parties. Each person or entity to whom Confidential Information designated

as “CONFIDENTIAL” is made available shall be advised of the provisions of this

Protective Order and shall agree to abide by its terms and conditions prior to

reviewing any such Confidential Information.



                                           4
      6.      Inadvertent Disclosure of Confidential Information.              If any

Confidential Information designated as “CONFIDENTIAL” is inadvertently

disclosed to any unauthorized person, the party (or counsel) responsible for the

inadvertent disclosure shall notify the other party in writing. Such notice shall be as

soon as practical after the inadvertent disclosure is discovered, and shall identify by

name, address, telephone number, and employer, each unauthorized person to whom

disclosure was made, the date of such disclosure, and the circumstances of the

disclosure.   Additionally, inadvertent production of documents subject to any

privilege or work-product immunity shall not constitute a waiver in whole or in part

of the privilege or immunity provided that the producing person notifies the parties

in writing of such inadvertent production as soon as practical after the discovery of

the inadvertent production. Such inadvertently produced documents and all copies

thereof shall be returned to the producing person upon request within five (5)

business days.    No use may be made of inadvertently produced documents

subsequent to the request to return them. Nothing in this Protective Order shall limit

the parties from requesting that the Court order the production of any such

inadvertently produced documents and nothing in this Protective Order prevents any

producing person from petitioning the Court for return of later-discovered,

inadvertently produced documents that are subject to a privilege or immunity.




                                          5
      7.     Copies or Summaries of Confidential Information. No summary or

copy of Confidential Information designated as “CONFIDENTIAL” shall be made

by any person other than at the express direction of counsel for the party receiving

the material. Any such summary or copy shall be subject to the terms of this

Protective Order.

      8.     Use of Confidential Information in Depositions. Any depositions for

this action in which Confidential Information may be disclosed shall be attended

only by the deponent, counsel of record for the parties, designated representatives of

the parties, and the court reporter and/or videographer. All Confidential Information

disclosed in, and any transcripts made of, such depositions shall remain confidential

and may not be disclosed except in accordance with this Protective Order.

      9.     Use of Confidential Information in Pleadings or Court

Proceedings. Confidential Information may be disclosed to the Court as necessary,

including, but not limited to, pleadings filed with the Court, exhibits filed with the

Court, and at proceedings before the Court. If a party intends to publicly file or

disclose Confidential Information to the court or in court proceedings, they shall first

inform the producing party in a reasonable time in advance to allow the parties to

reach agreement on appropriate redactions and/or to allow the producing party to

take such steps that it deems reasonably necessary to preserve the confidentiality of

such information or documents. Nothing in this Protective Order shall be construed



                                           6
as a waiver of any party’s right to object to: (a) the production of any documents or

information or (b) the admissibility of any documents or information as evidence at

trial on any permissible ground under the Federal Rules of Civil Procedure the

Federal Rules of Evidence. Furthermore, failure of a party to challenge documents,

information, or materials designated as “CONFIDENTIAL” shall not be construed

as an admission that they actually contain Confidential Information.

      10.    Filing Documents Under Seal. This order does not authorize the filing

of any documents under seal. Documents may be sealed only if authorized by

statute, rule, or order of the Court. A party seeking to file under seal any paper or

other matter pursuant to this section shall file and serve a motion or stipulation that

sets forth (i) the authority for sealing; (ii) an identification and description of each

item proposed for sealing; (iii) the reason that sealing each item is necessary; (iv)

the reason that a means other than sealing is not available or unsatisfactory to

preserve the interest advanced by the movant in support of the seal; and, if a party

files a motion only, (v) a memorandum of legal authority supporting the seal. See

Local Rule 5.3. No party shall file or otherwise tender to the Clerk any item

proposed for sealing unless the Court has entered an order allowing filing under seal.

Whenever a motion or stipulation to seal is filed, the party seeking to file under seal

shall submit a proposed order which states the particular reason the seal is required.

The proposed order shall be submitted via the link located under the “Utilities”



                                           7
section of CM/ECF.

      11.    Return of Confidential Information. At the conclusion of this action,

including the exhaustion of any and all appeals or post-judgment motions, a party

receiving any materials containing Confidential Information designated as

“CONFIDENTIAL” shall arrange for the destruction of the materials or the return

of the materials to the party which produced them within ninety (90) days, pursuant

to the producing party’s instruction.

      12.    Modification of this Order. Nothing in this Protective Order shall

preclude any party from applying to the Court for modification of the terms of this

Protective Order as may be deemed appropriate by the Court and permitted under

the applicable rules; provided that, prior to any such application, the parties shall

confer and make a good faith effort to resolve the matter by agreement.

      13.    Preservation of the Right to Object to Discovery. This Protective

Order shall not be construed as waiving any right to assert a claim of privilege,

protection, relevance, or any other grounds for not producing documents, electronic

data, or information covered by this Protective Order.

      IT IS SO ORDERED.

                                        /s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: September 16, 2019



                                         8
STIPULATED AS TO FORM AND CONTENT:
GASIOREK, MORGAN, GRECO                     OGLETREE, DEAKINS, NASH,
MCCAULEY & KOTZIAN, P.C.                    SMOAK & STEWART, PLLC
s/ David A. Kotzian (with permission)       s/ Christopher R. Mikula
DAVID A. KOTZIAN (P38308)                   CHRISTOPHER R. MIKULA (P69661)
Attorneys for Plaintiff                     Local Attorneys for Defendant
30500 Northwestern Highway, Suite           34977 Woodward Ave., Suite 300
425                                         Birmingham, MI 48009
Farmington Hills, MI 48334                  (248) 593-6400; (248) 593-2603 (fax)
(248) 865-0001                              christopher.mikula@ogletree.com
dkotzian@gmgmklaw.com
                                            ANTHONY U. BATTISTA
                                            MICHAEL G. KOUEITER
                                            Condon & Forsyth LLP
                                            Attorneys for Defendant
                                            7 Times Square, 18th Floor
                                            New York, NY 10036
                                            (212) 490-9100; (212) 370-4453 (fax)
                                            abattista@condonlaw.com
                                            mkoueiter@condonlaw.com




                                        9
